Citation Nr: 0308941	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 20, 
1998, to February 12, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was remanded by the Board in 
October 2000 and March 2003; it was returned to the Board in 
April 2003.

The Board notes that the veteran failed to report in May 1999 
for her requested hearing before a Veterans Law Judge.  In 
June 2001 she requested a videoconference hearing before a 
Veterans Law Judge.  The record reflects that she was 
scheduled for her requested Board hearing in April 2003, but 
that she again failed, without explanation, to report.  The 
Board therefore considers her request for a hearing before a 
Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.702(d) 
(2002).


REMAND

The veteran contends that she has back disability resulting 
from a diagnostic procedure (lumbar puncture) performed in 
service.  She also contends that she has residuals from a 
head injury received in service and that her chronic 
sinusitis either originated in service, or chronically 
worsened during service.

With respect to back disability, service medical records show 
that the veteran underwent a lumbar puncture, but are silent 
for any reference to back complaints or findings.  The 
veteran was examined by VA in September 2001, at which time 
X-ray studies of the lumbosacral spine were normal, and the 
examiner diagnosed history of low back pain with normal 
examination.  The Board notes that following the September 
2001 examination, private treatment reports from August 2000 
were added to the record, which show that the veteran was 
diagnosed with lumbar neuritis and with mild L5-S1 
degenerative joint disease.  Under the circumstances, the 
Board is of the opinion that further VA examination of the 
veteran is warranted.

Turning to the claimed residuals of a head injury, the record 
reflects that the veteran was treated shortly after her 
entrance into service for a head injury she received in a 
fall.  She was noted to exhibit symptoms including 
subconjunctival hemorrhage, right hemiparesthesia and 
physiologic-type anisocoria.  She later reported other 
symptoms including black outs, headaches, blurred vision and 
nausea and vomiting.  Diagnostic studies of the brain were 
negative for any pertinent abnormalities.  When examined by 
VA in September 2001, she reported symptoms including 
photosensitivity, dizzy spells, black outs, occasional 
headaches, memory problems and impairment of taste and smell.  
Physical examination was negative for any identified 
abnormalities, and the examiner diagnosed history of a closed 
head injury with uncertain sequelae.  The examiner noted that 
the veteran had multiple complaints which she attributed to 
her original injury, but that there were no objective 
findings to indicate that any of the problems caused 
significant disability.

As indicated above, it remains unclear whether the veteran 
currently has any residuals of the head injury she sustained 
in service.  The September 2001 examiner in essence concluded 
only that it was unclear whether any sequelae were present.  
In light of the remaining uncertainty as to whether the 
veteran's current complaints are attributable to her head 
injury in service, the Board is of the opinion that another 
VA examination of the veteran would be helpful in the 
adjudication of her claim.

With respect to sinusitis the record reflects that the 
veteran, on her first day of basic training, was seen for 
bilateral sinus tenderness; when further evaluated on 
January 26, 1998, she reported a two-year history of sinus 
pain and pressure with acute exacerbations; frontal sinusitis 
was to be ruled out.  Diagnostic studies thereafter confirmed 
the presence of ethmoid and maxillary sinusitis and she was 
seen on January 28, 1998, for evaluation in connection with 
possible entry level medical separation proceedings.  At that 
time she again reported a two-year history of sinusitis, 
indicated that surgery had previously been recommended but 
that she had declined any such procedures, and reported that 
she had used antibiotics on a chronic basis up until the day 
she left for basic training; she was diagnosed with chronic 
sinusitis determined to have existed prior to service.  She 
was thereafter evaluated on January 29, 1998, at which time 
she indicated that she could not recall being told before 
service that her sinuses were a problem, and she indicated 
that she had used antibiotics for a lung problem, and not for 
her sinuses.  The records show that the veteran was 
thereafter discharged on the basis that she did not meet 
established physical standards due to chronic severe 
sinusitis.

On physical examination in September 2001 the veteran was 
noted to have mild facial tenderness on palpation; the 
examiner diagnosed history of nasal drainage and sinusitis by 
report.  The Board notes that private medical records 
document treatment for sinusitis.

As indicated above, there is evidence demonstrating that the 
veteran's sinusitis existed prior to her entrance into 
service.  However, it is unclear, given the complaints and 
findings reported in service, whether the veteran's sinusitis 
increased in severity during service.  The Board may not base 
a decision on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the Board finds that additional VA examination 
of the veteran is warranted. 

The Board additionally notes that the veteran has indicated 
that she has received treatment from Dr. H.Q. Kennady; there 
is no indication that the RO has attempted to obtain records 
from Dr. Kennady.  In addition, the record reflects that the 
veteran has indicated that records from the Blanchfield Army 
Community Hospital (where she was treated as a military 
dependent between October 1977 and January 1998) are relevant 
to her appeal.  That facility advised VA in July 2002 that 
authorization from the veteran was required before any 
records of her treatment at that facility would be released, 
and the veteran was in turn informed by VA of the facility's 
response.  Notably, while the RO has attempted to secure the 
veteran's authorization to obtain records from the 
Blanchfield Army Community Hospital, she has not been 
entirely cooperative.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when she has 
information essential to her claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).

Previously, the Board undertook evidentiary development on 
its own initiative in claims such as the veteran's.  
Nevertheless, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit, in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) (authorizing 
the Board to undertake its own evidentiary development) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, to specifically include Dr. 
H.Q. Kennady, who may possess 
additional records pertinent to her 
claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Dr. H.Q. 
Kennady and from the Blanchfield 
Army Community Hospital, which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations by physicians with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's claimed back 
disability and the nature, extent 
and etiology of any currently 
present residuals of a head injury.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  The 
examiners should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any back disability identified is 
etiologically related to service.  
The neurological examiner should 
also determine what, if any, 
neurological disability(ies) exist, 
utilizing whatever tests are 
necessary to reach such a 
determination.  Specific attention 
should be given to manifestations 
described by the veteran, including 
photosensitivity, dizziness, 
blackouts and impaired smell and 
taste.  The examiner should then 
provide an opinion as to the medical 
probabilities that any current 
disability is related to the 
veteran's military service, 
including to any head injury the 
veteran sustained in service.

The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiners.  The examination reports 
are to reflect that such a review of 
the claims file was made.  

4.  The RO should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's sinusitis.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The physician 
should be requested to review the 
results of the examination along 
with all material in the veteran's 
claims file, and, with respect to 
the veteran's sinusitis, provide an 
opinion as to whether it is at least 
as likely as not that such 
disability was present in service 
and, if so, an opinion as to whether 
such disability clearly and 
unmistakably existed prior to 
service.  If the examiner determines 
that the veteran's sinusitis existed 
prior to service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder increased in 
severity during service and if so 
the examiner should provide an 
opinion as to whether the service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present sinusitis disorder 
which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.

The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
file was made.  

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should readjudicate the 
issues of entitlement to service 
connection for back disability, 
residuals of a head injury and 
chronic sinusitis.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

